,’ :,
                            .-
.   .

            c

        /




                  OFFICE         OF   THE   ATTORNEY GENERAL              OF   TEXAS
                                                 AUSTIN




                Xr. 'h il. Bryan, Jr.
                Crlmlnal Metriot   Attorney
                Hill county                 '.
                Killsboro,  Texa8

                Deqr Sirr




                ing question:
                                 *Is a woman




                has been mo
                                                           d CIVIL. Statutes           of Texar,




                      br~;!z           in-the   order   In wbioh they are roeis-

                                  Artlole    1626,   Revieed   Civil      Strrtutea    Of TaXas,
                 provlCas        ae follows!
                            TXnlms against a oonnty aball                      be reels-
                       tered in three olesseo, as follow88
                                           _
      ,




             Xr. A. S. Bryan, Jr.,      L!aroh 7, 1939, Page 2


                          ‘1.    All Jury sorlpt   and sorlpt Issued        *-
                   ror ieeblna      jurore.
                        “2.  All soript Isoued under the prOPI-
                   dona  oi tha road law or ror work done on
                   roads and bridgea.
                         “3. All the canoral indebtedness        or the
                   oounty, Inoludlng faadl~gand euardIng         QriEiOn-
                   ars, and paupore’ olaims.W
                         Artlola    1627, RavlscdClvll    Statutes   of Texas,
              roads as followsr
                          “Said treasurer    shall antor aaoh ola5.m
                    In the ra&Her,      stating tha olass to wh$oh
                    It belongs,   the naaa of the payoo, the amount,
                    tha date of the olalm, tho date of reglstratlon,
                    the nunbar oi suoh olalm, by what authority       ls-
                    suad, and for what aarvloe the ~$8 vas issued,
                    end shell mite on tho face oi the olalm It8
                    re&3tratlon    nunY0r, qe 9?ord*regietraba'     ,
                    the dnte of suoh ro2istretlon,      and shall sign
                    his nsma ofiIolally     thereto.*
                         Clakka k Courts vs. San JaoInt0, 46 SIV315,
              held that warrants bn Gotieral Fund should be paid In or-
              der aooording to their raspaotioe registered  nunbars.
                           In the case of G%lta VS. Calaway (Tax. Clv.
.--             App;.) 202 S5; 642, volt rqfused,   appollant G’hIto brought     -
          “’ “-“suit against certain ofriders     or Kontagua oounty seeking
                a writ of mandamus oompellln~ thorn to *~Ia~edIataly     pay*
                to applicant   a oartaln j~a~~at ln his favor against
                XontaEua county, in tho sum 0r 2500.00,with Interest
                8r.doost.m The lowar Court rofusod applicant the PolIaf
                 sou?bt end he aqealed.     Judge Connor of the Fort Earth
                 Court of Civil Appeals in paasInS upon sala oasa, after
                 quoting rrom other authorltlas,    said:
                         “The s‘tatament there maa0 (Kaufcen County .
                    YB. Caatoa (TOG Civ. Apg.) 273 SW 273) 1s
                    supportod by authorltlas,     and WQ think thore
                    con be ao doubt undar~ the olroumtanoos       oi this
                    case but that tho appellant was entitled       to have
                    the oor&ssionare*    Court ciroot   the olark to
                    issue R warrant for the payncnt of his olaim.
                    That olaim oonsistod    Up the judpont,    Its
                    intorest,  and ooeta,aajudfed    In his raYore
                    Upon this lsouenoa of the warl’ant and Its pre-
                    sentation  to the traaaurer. tho aaaellant     was
  ,




         Er. A. J. ,&pan,    Jr.,    Xaroh 7, 1939, Pe5s 3


                entith.d   to have the rarrant reglstored   an4
                h .ve the same pal4 in tha or4ar in nhloh it
                VCOE registered,  as provide4 by artiole   1625
                above . SOO Clarke k Courts VS. San Jaolnto
                County, 45 Si'i315, 18 Tex. Clv. App. 204.
                Tho rlrht to seoura suoh paymnt is not af-
                feotod, we think, by the taot pleaded In do-           ’
                form and upon evldenoe In behalf of appellee
                qounty that there v:as not auffiolont     money
                In the eeneral iund.oS the county to pay the
                debt an4 to neet other neoossarv runnlmz ex-
                podses ol the oounty.*     Un401woo4 vs. Howard
                (Ter. Clv. App.) 1 SJ (24) 730.

                     The oase .oi y~ilklnson vs* Franklin County et al,
          94 SY (2nd’). 1190, hold thst an order of the C~mlssloners~
          Court requlrinp, the county treasurer    to pay ourrent war-
          rnnts drown against the oounty Goneral yund in proferenoe
          to xarrqnts of prior years drawn against General Bun4 was
          void, SO that warrants issued Qurin5 prior year whioh
          bcre preferential   ro5lstratAcn   numbers to ourront year
          w&rrantE were payable out of General Fun4 for ourront year
          in preference   to current Soar warrants.
                      Thoreiore,       you .orerespeotfully   advise4 that It
          1s   the opinion 01 this        Depsrtment that hrtlole   1625 ot the
                Zeviaed Civil Statutes of Texas olearly     denotes the order
                in nhioh warrants drawn against the oounty treoaury are
                to be paid, an4 mounts to an approprlatloa       of the run40     ‘-
_, ,,__,_.._ -.ln the oounty treasury to the paynant of all V:arraats
                legally drown acalnot tho several olasses o1c iunds in the
                ardor 05 their registration.

                     You are respeottully    advised that lt is the
          oplnlon of this Copartment that a warrant dram on an over-
          dram General Lund and payable to the Offloors~       Salary
          I’und la not ontltled  to be pal4 frm the first noney paid
          into tho General Fund. It is the further opinion of this
          Separtnent that such warrant should be paid aooor4lngt0
          ito amber and registration      as povided in Artlole    162s of
          the Ravlsed Civil Statute6 of TOXOS~
                                                              .




Mr. A. J. Bryan,    Jr., hroh   7, 1939, Page 4


         Trustingthat the Soregolng       answsrayour in-
quiry,we renaln.
                                    Very truly yours
                                ATTORNEYGiZ!ERAL
                                               6; TEXiS



                                                  Assistant

WJF:AW
APPROVED   8
               ..




     I




                      ,




                                                                  .
                            t